PER CURIAM.
The judgment under review is affirmed substantially for the reasons expressed by Judge Cassidy in his opinion reported at 160 N.J.Super. 223 (Law Div. 1978).
Additionally, consistent with the determination of the trial court and to achieve a more complete disposition of the principal issue in this litigation, the matter is remanded to the Law Division for the entry, on appropriate notice to the parties as well as to City Partners L.A.C., the owner of the apartment complex of which plaintiff Le Cross Associates is lessee and operator, of an ancillary judgment directing that 65% of the unbudgeted state school aid payments for the 1977 tax year here involved be passed to the respective tenants entitled thereto in accordance with the provisions of N.J.A.C. 5:30-16.5(a). We do not retain jurisdiction.